DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement dated 9/7/2021, the applicant elected Group I (claims 1-17) and species 3 - Fig. 3 (claims 1, 3-11, 17) without traverse in the reply filed on 11/2/21.  New claim(s) 23 and 24 is/are not drawn to the elected species as there is nothing in the elected species showing that the object is mounted in a chamber that is sealed to be cryogen-free.  The elected species does not limit the object to being cryogen free.  Therefore, claim(s) 23, 24 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
It is noted that the applicant indicated that the claim 2 was not drawn to species 3 in the reply dated 11/2/21.  The applicant now indicates that claim 2 is drawn to species 3 in the reply dated 2/23/22.  The examiner rejoins claim 2 as presently requested.  In addition, the allegations of the applicant (2/23/22) that claim 4 should be rejoined “even though these refinements are not shown separately in the drawing” are entirely unpersuasive since election of a mutually exclusive species or alternative does not give the applicant the right to pursue other non-elected alternatives merely because the specification mentions the non-elected alternative in a similar location in the specification and therefore claim 4 remains withdrawn.


Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Drawings
The drawings filed on 2/23/22 are accepted.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 6, 9-11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boesel (US 2007/0089432) in view of Hollis (US 8729894) and further in view of Giger (US 2017/0122657) and Wegmann (US 2015/0128765).
	In regard to claim(s) 1, 2, 5, 6, 9-11, Boesel teaches a cryostat arrangement (Fig. 8 at least), comprising: 
a vacuum container (outer vessel) containing an object (magnet vessel within thermal shield) to be cooled, wherein the vacuum container (outer vessel) has a neck tube (2) which leads to the object (magnet vessel within thermal shield), note that the object (magnet vessel within thermal shield) comprises a cryogen container (magnet vessel),
a cooling arm (13) of a cold head (cryocooler para. 69) at least partially arranged in the neck tube (2), 
a closed cavity (at least space in 2) which is sealed off fluid-tight with respect to the object (20) and is formed around the cooling arm (cavity space inside 2 surrounds 13) and at least partially filled with a cryogenic fluid (see bottom of 2) in normal operation (when the cryocooler operates), and a thermal coupling element (thermal connection of 2 to shield) configured to thermally couple the cryogenic fluid (in 2) in the cavity (in bottom of 2) with the object (magnet vessel within thermal shield).
Boesel does not explicitly teach a pump device, to which the cavity is connected via an activatable valve, that is capable of operating between fully open and fully closed, and configured to pump the cavity out in response to a drop in cooling function of the cold head, 10a monitoring unit configured to monitor the cooling function of the cold head, and to activate the pump device in response to the drop in the cooling function of the cold head such that the cavity is pumped out, and a pressure sensor connected to the cavity and configured to output an output signal to the monitoring unit, wherein the monitoring unit is configured to activate the pump device to pump 15out the cavity as soon as the output signal of the pressure sensor exceeds a predefined first threshold value Pmax; wherein the pump device, following the activation when exceeding the first threshold value Pmax, pumps out the cavity only until the output signal of the pressure sensor falls below a predetermined second threshold value Pmin; wherein Pmin is 75 mbar to 300 mbar; the pump device being configured to operate with a variable speed to regulate pressure in the cavity.
However, Hollis shows that it is well known to use a pump to reduce the pressure of a cryogen volume in order to provide cooling thereby.  Hollis teaches a pump device (60) connected to a cavity (42) holding cryogen (helium; column 3, line 40-45); the pump device (60) configured to pump (60) the cavity (42) (column 3, line 15-20) out in response to a transitory and pressure increasing operational event (ramping - column 1, line 20-30; column 3, line 5-10), 10a monitoring unit (61) configured to monitor the operational event (ramping via monitoring temperature and pressure) and to activate the pump device (60) in response to the operational event (ramping), and a pressure sensor (pressure measurement, column 5, line 40-45) connected to the cavity (42) and configured to output an output signal to the monitoring unit (61), wherein the monitoring unit (61) is configured to activate the pump device (60) so as to provide cooling to the storage of cryogen by a reduction of the pressure of the cryogen in the cavity (column 3, line 30-35) and to do so to be within a desired pressure range to thereby provide a desired temperature range (column 3, line 14-16 reduction in pressure provides a corresponding reduction in temperature) and thereby prevents the ramping from potentially raising the pressure and temperature of the cryogen undesirably, these teachings suggest providing pressure monitoring and control of the cavity (42) of Boesel to be automatically responsive to the a pressure raising event, including a shutdown or loss of function of the cold head.
In addition, Giger teaches that variable speed (para. 28) vacuum pumps (3) are well known and that variable speed vacuum pumps are routinely controlled by a monitoring unit (50) configured to monitor a pressure sensor (52, para. 64) and that such speed regulates pressure in a cavity (para. 28) and also teaches an activatable valve (5) that is fully capable of fully open and fully closed positions.
Also, it is well known to use a maximum and minimum value to control a measured pressure to be within a desired range.  Wegmann teaches (para. 18, 25) a monitoring unit (“control circuit”) configured to monitor a pressure sensor (“pressure monitoring”, para. 18) and configured to activate a vacuum pump (73) as soon as the pressure sensor (pressure monitoring) measures a pressure exceeding a first threshold value Pmax (para. 18, an upper setpoint value); wherein the pump device (73) pumps out the cavity only until the output signal of the pressure sensor (pressure monitoring) falls below a predetermined second threshold value Pmin (para. 18, “until the pressure has reduced again into the setpoint range”); and teaches a valve (72) that is fully capable of fully open and fully closed positions.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Boesel with a pump device connected via an activatable valve to the cavity (at least space in 2) to pump out the cavity (at least space in 2) and 10a monitoring unit configured to monitor the cooling function of the cold head, the monitoring unit configured to monitor a pressure sensor connected to the cavity; the monitoring unit configured to activate the pump device to pump 15out the cavity as soon as the output signal of the pressure sensor exceeds a predefined first threshold value Pmax and to pump out the cavity until the pressure sensor reads a predefined second threshold value Pmin for the purpose of providing the benefit of automatically responding to a rise in the pressure in the cavity and to simultaneously provide a desired temperature in the cavity and to ascertain the operational ability of the cold head so as to determine the need for the pump to operate.  Likewise, configuring the monitoring unit to employ specific Pmax and Pmin values would ordinary and obvious for the purpose of achieving a stable and consistent operational range of temperature for the situation at hand. 
In regard to claim 17, Boesel, as modified, teaches a supply line (from 19) connected to the cavity (inside 2) and configured to refill the cavity (inside of 2) with cryogenic fluid (para. 69) after the cooling function of the cold head (25) is put back into the normal operation (line is fully able to refill inside of 2 when starting and cold head is on).

Claim(s) 1, 2, 5, 6, 9-11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US 2007/0271933) in view of Hollis (US 8729894) and further in view of Giger (US 2017/0122657) and Wegmann (US 2015/0128765).
	In regard to claim(s) 1, 2, 5, 6, 9-11, Miki teaches a cryostat arrangement (Fig. 1-12, see whole disclosure), comprising: 
a vacuum container (11) containing an object (2) to be cooled, wherein the vacuum container (11) has a neck tube (12) which leads to the object (2), note that the object (2) comprises a cryogen container (magnet vessel, para. 70),
a cooling arm (3) of a cold head (1) at least partially arranged in the neck tube (12), 
a closed cavity (in 12) which is sealed off fluid-tight with respect to the object (2) and is formed around the cooling arm (3) and at least partially filled with a cryogenic fluid (see bottom of 12) in normal operation (when the cryocooler operates), and a thermal coupling element (18) configured to thermally couple the cryogenic fluid (in 12) in the cavity (in bottom of 12) with the object (2).
Miki does not explicitly teach a pump device, to which the cavity is connected via an activatable valve, that is capable of operating between fully open and fully closed, and configured to pump the cavity out in response to a drop in cooling function of the cold head, 10a monitoring unit configured to monitor the cooling function of the cold head, and to activate the pump device in response to the drop in the cooling function of the cold head such that the cavity is pumped out, and a pressure sensor connected to the cavity and configured to output an output signal to the monitoring unit, wherein the monitoring unit is configured to activate the pump device to pump 15out the cavity as soon as the output signal of the pressure sensor exceeds a predefined first threshold value Pmax; wherein the pump device, following the activation when exceeding the first threshold value Pmax, pumps out the cavity only until the output signal of the pressure sensor falls below a predetermined second threshold value Pmin; wherein Pmin is 75 mbar to 300 mbar; the pump device being configured to operate with a variable speed to regulate pressure in the cavity.
However, Hollis shows that it is well known to use a pump to reduce the pressure of a cryogen volume in order to provide cooling thereby.  Hollis teaches a pump device (60) connected to a cavity (42) holding cryogen (helium; column 3, line 40-45); the pump device (60) configured to pump (60) the cavity (42) (column 3, line 15-20) out in response to a transitory and pressure increasing operational event (ramping - column 1, line 20-30; column 3, line 5-10), 10a monitoring unit (61) configured to monitor the operational event (ramping via monitoring temperature and pressure) and to activate the pump device (60) in response to the operational event (ramping), and a pressure sensor (pressure measurement, column 5, line 40-45) connected to the cavity (42) and configured to output an output signal to the monitoring unit (61), wherein the monitoring unit (61) is configured to activate the pump device (60) so as to provide cooling to the storage of cryogen by a reduction of the pressure of the cryogen in the cavity (column 3, line 30-35) and to do so to be within a desired pressure range to thereby provide a desired temperature range (column 3, line 14-16 reduction in pressure provides a corresponding reduction in temperature) and thereby prevents the ramping from potentially raising the pressure and temperature of the cryogen undesirably, these teachings suggest providing pressure monitoring and control of the cavity (42) of Boesel to be automatically responsive to the a pressure raising event, including a shutdown or loss of function of the cold head.
In addition, Giger teaches that variable speed (para. 28) vacuum pumps (3) are well known and that variable speed vacuum pumps are routinely controlled by a monitoring unit (50) configured to monitor a pressure sensor (52, para. 64) and that such speed regulates pressure in a cavity (para. 28) and also teaches an activatable valve (5) that is fully capable of fully open and fully closed positions.
Also, it is well known to use a maximum and minimum value to control a measured pressure to be within a desired range.  Wegmann teaches (para. 18, 25) a monitoring unit (“control circuit”) configured to monitor a pressure sensor (“pressure monitoring”, para. 18) and configured to activate a vacuum pump (73) as soon as the pressure sensor (pressure monitoring) measures a pressure exceeding a first threshold value Pmax (para. 18, an upper setpoint value); wherein the pump device (73) pumps out the cavity only until the output signal of the pressure sensor (pressure monitoring) falls below a predetermined second threshold value Pmin (para. 18, “until the pressure has reduced again into the setpoint range”); and teaches a valve (72) that is fully capable of fully open and fully closed positions.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Miki with a pump device connected via an activatable valve to the cavity (in 12) to pump out the cavity (in 12) and 10a monitoring unit configured to monitor the cooling function of the cold head, the monitoring unit configured to monitor a pressure sensor connected to the cavity; the monitoring unit configured to activate the pump device to pump 15out the cavity as soon as the output signal of the pressure sensor exceeds a predefined first threshold value Pmax and to pump out the cavity until the pressure sensor reads a predefined second threshold value Pmin for the purpose of providing the benefit of automatically responding to a rise in the pressure in the cavity and to simultaneously provide a desired temperature in the cavity and to ascertain the operational ability of the cold head so as to determine the need for the pump to operate.  Likewise, configuring the monitoring unit to employ specific Pmax and Pmin values would ordinary and obvious for the purpose of achieving a stable and consistent operational range of temperature for the situation at hand. 
In regard to claim 17, Miki, as modified, teaches a supply line (21) connected to the cavity (inside 12) and configured to refill the cavity (inside of 12) with cryogenic fluid (para. 86) after the cooling function of the cold head (1) is put back into the normal operation (line is fully able to refill inside of 12 when starting and cold head is on).

Claim(s) 1-3, 5-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2008/0216486) in view of Sar (US 2005/0204752).
	In regard to claims 1, 2, Hughes teaches a cryostat arrangement (see all figures and full disclosure), comprising: a vacuum container (3) containing an object (para. 16, superconducting magnet in cryogen container 1, hereafter 1) to be cooled, wherein the vacuum container (3) has a neck tube (5) which leads to the object (extends towards object), the object (1) to be cooled comprises a cryogen container (para. 16); a cooling arm (7) of a cold head (4, para. 16 - refrigerator) at least partially arranged in the neck tube (7), a closed cavity (at least space inside 5) which is sealed off fluid-tight with respect to the object (seals between 1 and space in 5) and is formed around the cooling arm (cavity space inside 5 surrounds 7) and at least partially filled with a cryogenic fluid (see 12) in normal operation (when cooler 4 operates), and a thermal coupling element (10) configured to thermally couple the cryogenic fluid in the cavity (in 5) with the object (superconducting magnet).
	Hughes teaches most of the claim limitations but does not explicitly teach a pump device, a valve, and a monitoring unit as claimed.  Even so, Hughes does teach during servicing the system and the cold head (4) has had a drop in cooling function (the refrigerator is off during replacement of the refrigerator, para. 28), and teaches that it is routine to evacuate the neck tube (5) a number of times and flush the neck tube (5) with clean gas (para. 28).  In addition, systems for evacuating a cryogenic space are well known including systems having a controller, a pump device, and a valve.  For example, Sar teaches how to provide an evacuation to a vacuum space (102) with a pump device (108) connected to the vacuum space (102) via a valve (110), the cavity (102) is repeatedly evacuated and purged with gas to clean the chamber of gaseous fluid to under the direction of a monitoring unit (118) that is configured to control a cold head (116) (para. 17), the pump device (108), and the valve (110).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Hughes with a pump, a valve, and a monitoring unit to provide automatic control of at least some of the evacuating and purging operations to provide servicing of the cold head of Hughes with the benefits of automation.
Further, it is noted that Hughes, as modified, makes the limitations amended into claim 1 obvious as Sar explicitly teaches that the purging step may be performed so as to reach a pressure of 100 torr (133 mBar; para. 13) and further teaches providing pressure sensors to determine pressure as is well known in the art.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Hughes with a pressure sensor connected to sense pressure in the cavity and for the pressure sensor to provide the pressure information to the monitoring unit and to program the monitoring unit to start the evacuating when the pressure sensor exceeded the 100 torr pressure level to ensure that the monitoring unit is informed as to when a sufficient gas removal has been accomplished in preparation for the purge step and to further aide in automating the evacuation and purging steps. 
	In regard to claims 5-6, Hughes, as modified, makes the limitations of the claims obvious since it would be desirable to end the pumping out when a sufficient level of the fluid has been removed and the amount of fluid is physically proportional to the pressure level per the inherent physics of Hughes.  Therefore it would have been obvious to a person of ordinary skill in the art to program the monitoring unit to employ a minimum pressure level between 75 mBar and 300 mBar to achieve a desired level of evacuation prior to purging.
In regard to claim 17, Hughes, as modified, teaches a supply line (to 112) connected to the cavity (102) and configured to refill the cavity (102) with cryogenic fluid  after the cooling function of the cold head (110) is put back into the normal operation (line is fully able to refill 102 when starting and cold head is on).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2008/0216486) in view of Sar (US 2005/0204752) and further in view of Giger (US 2017/0122657).
Hughes, as modified, does not explicitly teach that the pump device is configured to operate with a variable speed to regulate pressure.  However, Giger teaches that variable speed (para. 28) vacuum pumps (3) are well known and that variable speed vacuum pumps are routinely controlled by a monitoring unit (50) configured to monitor a pressure sensor (52, para. 64) and that such speed regulates pressure in a cavity (para. 28) and also teaches an activatable valve (5) that is fully capable of fully open and fully closed positions.  Therefore it would have been obvious to a person of ordinary skill in the art to provide a variable speed vacuum pump for the purpose of providing more efficient pump operation depending on the loads and needs for the situation at hand.

Response to Arguments
Applicant’s arguments filed 2/23/22 have been fully considered but are not persuasive.
	Applicant's argument (page 9-12) is apparently an allegation that the cited cavity of Hughes is not a closed cavity.  In response, the allegation is unpersuasive since the cavity is closed at the bottom (see 10, para. 20). 
	Applicant's argument (page 12-14) is an allegation that the closed cavity of Sar is not the “same closed cavity” as Hughes and must have all of the same features for the rejection to be proper.  In response, the allegation is unpersuasive there is no requirement in the law that a secondary reference must show all of the same features as the primary reference in order to be relied upon to show that certain features are well known and obvious. Further, the cavity of Hughes is not being modified to “construct one single cavity” as alleged.  The allegation fails to address the grounds of rejection and the rejection is maintained.
	Applicant's argument (page 15) is an allegation that “the grounds of rejection are not citing to any objected teaching derived from the art of record”.  In response, the allegation is entirely unpersuasive and ignores the facts and evidence taught by the prior art.  It is not persuasive to make base allegations and to ignore the grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 23, 2022